Citation Nr: 1742953	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially adaptive housing.

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

3.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John P. Dorrity, pursuant to the provisions of 38 C.F.R. § 14.630.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March
1966 to March 1970.  

These matters are before the Board of Veterans' Appeals Board on appeal from October 2010, April 2014 and May 2015 decisions by the Department of Veterans Affairs (VA)Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before a decision review officer at the RO in April 2013, regarding the issue of basic eligibility for assistance in acquiring specially adaptive housing.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  

The issues of entitlement to automobile and adaptive equipment or adaptive equipment only and entitlement to service connection for sleep apnea, claimed as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran does not have a permanent and total service-connected disability that produces (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns 
(or deep partial thickness burns) that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for specially adapted housing or a certificate for a special home adaption grant have not been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.350, 3.809, 3.809a, 4.40, 4.63 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the issue on appeal decided herein are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 
(West 2014); 38 C.F.R. § 3.809(a), (b) (2016). 

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2016). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a(a), (b) (2016).  As noted, the disability may also be due to 
(ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or 
(iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2016). 

The provisions of 38 C.F.R. § 3.809a provide that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.

The Veteran is service connected for PTSD; coronary artery disease (CAD); a right knee disability, which includes total right knee arthroplasty and degenerative joint disease and synovitis; residuals, laceration, left leg; and lumbosacral strain with degenerative disc disease at L5-S1 with focal disc history.

VA treatment records show that in December 2008, the Veteran was being treated for severe right knee degenerative joint disease.  He reported having trouble walking 200-300 feet before feeling intense pain in the right knee and left ankle.  He was using a hinged knee brace, which helped the pain, and he had a stair glide system installed in his home from his basement to the first floor.  In January 2009, he had a mechanical lift installed in his vehicle to transport his motorized scooter.  May and June 2010 records indicate that he had a custom seat and other equipment in his bathroom and shower because he had trouble standing in the bathroom.

An October 2010 statement from the Veteran's private orthopedic surgeon notes the Veteran sustained a severe ankle fracture that required open reduction and internal fixation in 2004 and he subsequently developed arthritis in the right ankle.  The doctor also noted that the Veteran has severe degenerative disc disease in the back, spinal stenosis, gout and osteoarthritis in both knees.  The doctor indicated that the Veteran's right ankle condition and back condition required the Veteran to use a motorized scooter.

The Veteran underwent a right total knee replacement in July 2012.  He required several weeks of physical therapy and convalescence following the surgery, but eventually recovered well and regained use and motion of the right leg.  See VA treatment records from the VA Medical Center in East Orange dated from September 2001 to May 2014 and June 2014 VA examination.

VA treatment records dated from February to March 2014 show that the Veteran reported that he was not wheelchair bound.

An April 2014 statement from the Veteran's private physician indicates that the Veteran needed a handicapped parking tag, due to severe arthritis in the knees and ankles.  In the April 2014 application for vehicle license plates for persons with a disability, the physician indicated that the Veteran was severely and permanently disabled and could not walk without the use of or assistance from a brace, cane, crutch, another person, prosthetic device, wheelchair or other assistive device; and that he was severely and permanently limited in the ability to walk because of arthritic, neurological or orthopedic condition, or could not walk two hundred feet without stopping to rest.

A June 2014 VA examiner did not find that the Veteran has loss of use of the right leg, due to his right knee disability.  In this regard, the examiner concluded that the Veteran's right knee disability did not result in functional impairment such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.

On VA examination in March 2017, the Veteran reported his right knee had been "fine," and that it only gives out after the left ankle does.  He reported that he could only walk a maximum of 100 feet, and that he uses a scooter outside, a chair lift to get inside the house and a walker, cane and furniture to walk around in the house.  The Veteran also reported that he does not want VA housing-he only wants reimbursement for the camper cover for his pickup truck that he bought to cover his scooter when the original cover from the VA didn't work.  See March 2017 VA examination report.  The Veteran denied any flare-ups of right knee pain, functional impairment from the right knee, pain on weight bearing or localized tenderness or pain on palpation.  Range of motion of the right knee was only slightly limited, with no pain.  Stability testing was normal.  The Veteran also denied using any assistive devices.  In addition, as was the case on examination in June 2014, the examiner concluded that the Veteran's right knee disability did not result in functional impairment such that no effective function remains other than that which would be equally well-served by an amputation with prosthesis.

A VA medical opinion was also submitted in March 2017.  The examiner concluded that the Veteran's right knee disability has healed very well after his knee replacement and is not functionally limiting the Veteran at this point.  He opined further that the right knee does not preclude locomotion; he does not have loss of use of the right lower extremity; and he does not have ankylosis of the knees or hips.  The examiner concluded, based on the Veteran's reports and a review of the records in the claims file, that the Veteran's left ankle and lumbar spine disability are what is primarily limiting his ambulation and his left ankle is primarily limiting his ability to walk more than 200 feet.

The medical evidence of record shows that the Veteran has a right knee disability, low back disability and a left ankle disability, which together have required him, during the appeal period, to regularly use a motorized scooter when his pain was too severe.  He has also used a right knee brace and a cane, and has specialized equipment in his bathroom and a chair lift in his home, due to his problems with walking and ambulating.  The evidence also shows that the Veteran's right knee disability was severe prior to his total right knee replacement in July 2012, and after his recovery from the surgery, his right knee symptoms appear to have improved.  In this regard, the Board notes that the Veteran's private physician submitted a statement and completed an application for a handicapped tag in April 2014, indicating that the Veteran was severely disabled and limited in his ability to walk due to orthopedic and arthritic conditions.  However, the Veteran reported himself during VA treatment in 2014 that he was not wheelchair bound, and as noted above, on VA examination in June 2014, the Veteran's service-connected right knee disability was not found to be disabling.  As such, the Board finds that the private physician's statements in April 2014, which are not supported by any clinical records of treatment, are in conflict with the probative medical evidence of record.  Moreover, the Board notes that following his recovery from his total right knee replacement, from 2013 onward, the Veteran's right knee disability has not resulted in a finding of loss of use of the right lower extremity.  See June 2014 and March 2017 VA examination report.  Nevertheless, even when his right knee disability was at its worst, and may have been comparable to loss of use of the right extremity, prior to the June 2012 surgery, the Veteran did not also have loss of use of an upper extremity.  Furthermore, although the Veteran's left ankle disability and low back disability appear to still cause him significant functional impairment, including problems with walking and ambulating; the Board notes that the Veteran is not service connected for his left ankle disability and his left ankle disability impairment is not a disability that is allowed to be considered in the determination as to whether he is entitled to specially adapted housing.

In summary, the Board finds that the Veteran does not have a permanent and total service-connected disability that produces (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns (or deep partial thickness burns) that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  As such, the Board finds that the Veteran is not eligible for specially adapted housing.  38 C.F.R. § 3.809a(a), (b) (2016).  

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim and it must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant is denied.


REMAND

In his March 2016 VA Form 9, the Veteran requested both a videoconference and a travel Board hearing to testify regarding the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  The record does not reflect that the Veteran has yet been scheduled for a Board hearing.  His previous Board hearing did not include this issue.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing with a member of the Board.  See 38 C.F.R. § 20.704 (2016).

A May 2015 rating decision denied service connection for sleep apnea, claimed as secondary to the service-connected PTSD.  The Veteran timely filed a notice of disagreement and a statement of the case was issued in February 2016.  In his February 2016 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a videoconference hearing before the Board.  A hearing has not yet been scheduled for this issue.

Accordingly, the case is REMANDED for the following action:

Following clarification with the Veteran as to whether he wants a Board videoconference or travel hearing, schedule him for the requested hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R.. § 20.704(b).  After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


